Citation Nr: 0305717	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  93-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to May 1972.  He also had unverified active duty for training 
(ACDUTRA) on various occasions while a member of the reserves 
during the period from September 1972 to June 1992.  He had 
verified ACDUTRA service from March 28, 1992 to April 12, 
1992.  

This matter initially arose to the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In October 1995 the Board remanded the issues of service 
connection for a claimed disorder characterized by high 
cholesterol levels and service connection for hypertension.  
In a November 1997 decision the Board dismissed the claim of 
service connection for a disorder characterized as 
hypercholesterolemia or hyperlipidemia because it no longer 
had jurisdiction as a result of the veteran's having 
withdrawn the appeal as to that matter.  In the November 1997 
Board decision the claim for service connection for 
hypertension was found to be well grounded, within the 
meaning of 38 U.S.C.A. § 5107(a), but that claim was denied 
on the merits.  

The veteran appealed that November 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) which entered an Order in March 
2000 affirming the dismissal of the claim for service 
connection for a disorder characterized as 
hypercholesterolemia or hyperlipidemia, noting that that 
issue was abandoned inasmuch as that matter was not addressed 
in the brief on appeal.  It was also determined that the 
claim for service connection for hypertension was not well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  

However, the appellant appealed the Court's decision to the 
United States Court of Appeals for the Federal Circuit which 
entered an Order in September 2000 determining that the Court 
could not consider whether a claim was well grounded after 
the Board had determined that it was.  See Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. Aug. 1, 2000).  The case was then 
remanded back to the Court which entered an Order in November 
2000 stating that it was:

ORDERED that the [VA] Secretary's motion 
is granted and the Board's November 6, 
1997 decision denying entitlement to 
service connection for hypertension is 
VACATED and the matter is REMANDED for 
further adjudication.

Then, after the case was returned to the Board, the veteran's 
attorney filed further written argument dated May 7, 2001 
which purports to address not only service connection for 
hypertension but also service connection for a disorder 
characterized as hypercholesterolemia or hyperlipidemia.  

In August 2001 the Board remanded the issue of service 
connection for hypertension for further development but also 
indicated that because the March 2000 Court Order and 
September 2000 Order of the Federal Circuit had not overruled 
the November 1997 Board dismissal of the claim for service 
connection for hypercholesterolemia or hyperlipidemia, that 
matter was res judicata and the Board, in the August 2001 
remand, no longer had jurisdiction.  

The August 2001 Board remand was appealed to the Court which, 
in a July 2002 Order, stated that the Board in August 2001 
had not remanded the claim for service connection for 
hypercholesterolemia or hyperlipidemia but, rather, had 
determined that it did not have jurisdiction to consider the 
claim.  The Court further stated that:

The finality of the 1997 BVA decision, 
however has no bearing on this Court's 
jurisdiction to review the August 2001 
BVA decision.  

The July 2002 Court Order denied the Secretary's motion to 
dismiss that appeal for lack of jurisdiction and instructed 
that the record on appeal be designated.  Then, prior to 
designation of the record on appeal, the parties entered into 
a Joint Motion for Remand and to Stay Further Proceedings.  
In that Joint Motion it was stated, at page 4, that: 

In May 2001, the appellant submitted 
written argument, which reasonably 
raised anew the issue of service 
connection for 
hypercholesterolemia/hyperlipidemia.  
The Board should have referred this 
issued to the Regional Office for 
appropriate action.  Thus, on Remand, 
this action should be undertaken.  

Then, based on that Joint Motion, an Order was entered by the 
Clerk of the Court stating that it was: 

ORDERED that the motion [for remand] was 
granted and that part of the BVA's 
[August 2001 remand] decision that 
determined that it lacked jurisdiction 
with respect to the appellant's claim 
for service connection for 
hypercholesterolemia/hyperlipidemia is 
vacated.  

In this regard, while the July 2002 Court Order noted that 
the finality of the November 1997 Board decision dismissing 
the claim for service connection for 
hypercholesterolemia/hyperlipidemia had no bearing on the 
Court's jurisdiction to review the August 2001 Board remand, 
nothing in any of the proceedings of either the Court or the 
Federal Circuit states, or even indicates, that the November 
1997 Board dismissal of the claim for service connection for 
hypercholesterolemia or hyperlipidemia is not final.  Indeed, 
in the Joint Motion for Remand it was specifically stated 
that this claim was being raised "anew" and should be 
referred to the RO.  

Accordingly, and in keeping with the August 2002 Joint 
Motion and Order, the matter of whether the appellant 
has submitted new and material evidence sufficient to 
reopen the claim for service connection for 
hypercholesterolemia/hyperlipidemia is referred to the 
RO for initial consideration and in such consideration 
the RO should ensure that any development complies with 
the new statutory requirements regarding notice to 
claimants of required information and evidence under 
38 U.S.C.A. § 5103, and the duty to assist claimants' 
under 38 U.S.C.A. § 5103A as required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), insofar as such applies to 
claims to reopen.  In this regard, VA must notify the 
veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board again notes, as it did in the August 2001 Remand, 
that after any RO denial of an application to reopen the 
claim for service connection for hypercholesterolemia or 
hyperlipidemia on the basis of new and material evidence, a 
new appeal would have to be instituted addressing that matter 
by the timely filing of a notice of disagreement (NOD) and 
perfection of the appeal by the timely filing of a 
substantive appeal after the issuance of a statement of the 
case (SOC) or supplemental SOC.  The same is true as to any 
RO adjudication of whether there was clear and unmistakable 
error (CUE) in the October 1992 RO denial of service 
connection for hypercholesterolemia/hyperlipidemia.  

Finally, the Board notes that the issue of service connection 
for hypertension, the sole issue in appellate status at this 
time, remains under active development at the RO, pursuant to 
the Board's August 2001 Remand.  (Such Remand was not the 
subject of recent action by the Court.)  It is unclear to 
what extent the requested development on remand has been 
accomplished by the RO.  For this reason, and for the sake of 
clarity, the development requests set forth in the prior 
Remand are restated below.  In the event any have not already 
been completed, such should be accomplished in an expeditious 
manner.  




REMAND

As noted previously by the Board in the August 2001 Remand, 
there has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case was deemed necessary for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Quartuccio v. Principi, 16 Vet. App. 183 (2002); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

It is contended that hypertension was incurred during active 
service or incurred or aggravated during ACDUTRA.  While the 
veteran had periods of inactive duty for training (INACDUTRA) 
it is not alleged that hypertension is attributable to any 
period of INACDUTRA.  In this regard, the Board notes that 
service connection is warranted only for injuries or 
residuals of injuries sustained during INACDUTRA and not for 
diseases (e.g., hypertension) incurred or aggravated during 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991 & Supp. 2000).  

As noted in the prior Remand, the November 2000 Order of the 
Court indicates that while a VA cardiologist in April 1996 
did review the claim file and provide an opinion, he did not 
physically examine the veteran (although the veteran was 
subsequently examined by a VA physician in August 1996) and 
the cardiologist had not reviewed all service medical records 
(SMRs) as directed in the October 1995 Board remand.  Thus 
there was not compliance with the Board's remand directives.  
Generally see Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Further examination which compiles with the directives was 
therefore deemed necessary.  The Board notes, in this regard, 
that in the October 1995 Board remand, it was requested that 
cardiovascular examination be conducted in accordance with 
VA's Physician's Guide for Disability Evaluation 
Examinations, which has since been rescinded.  Examination, 
if not yet conducted, should be performed in accordance with 
currently accepted protocol. 

Among the veteran's various theories of entitlement is his 
claim that hypertension developed during a period(s) of 
active duty for training, during the time frame from 1988 to 
1992.  In order to assist the examiner in formulating his or 
her opinion, the RO should ensure that all verified periods 
of active duty and active duty for training are brought to 
the attention of the examiner. 

Accordingly, this case is REMANDED to the RO to ensure the 
completion of action previously requested to include:

1.  The RO should advise the veteran of 
the evidence necessary to establish his 
claim.  He should be requested to provide 
identifying information as to any VA or 
private medical treatment or evaluation 
he received for hypertension so that any 
records not previously secured can be 
obtained for inclusion in the claims 
file.  VA must notify the veteran of 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  With respect to all sources of 
private clinical evidence the 
requirements of the VCAA should be met.   

Specifically, the veteran should be 
requested to provide information to help 
locate and secure records of a private 
insurance physical examination conducted 
in about 1986 (as he testified at the 
August 1993 Travel Board hearing).  

2.  The veteran should then be afforded 
a VA examination by a Board-certified 
specialist in cardiovascular medicine.

The RO should ensure that there is 
certification of the fact that the 
examiner is a Board-certified specialist 
in cardiovascular medicine. 

All indicated tests and studies should 
be performed and all clinical findings 
should be set forth in detail and 
reported in accordance with currently 
accepted examination protocol. 

The claims folder must be made available 
to and reviewed by the examiner prior to 
the examination. In order that he or she 
might properly address question (e) 
below, the RO should ensure that all 
verified periods of active service and 
active duty for training set forth for 
review by the examiner. 

The RO must ensure that the examiner has 
stated or otherwise indicated that the 
claim file has been reviewed. 

Subsequent to the complete review of the 
claims folder and examination of the 
veteran, the following questions should 
be fully addressed and supporting 
reasons furnished for all responses:

(a) Does the veteran currently have 
hypertension?

(b) What was the approximate date of 
onset of hypertension?

(c) What were the precipitating factors 
in the development of hypertension?

(d) Did, as alleged, any failure to 
properly treat any hyperlipidemia with 
medication, following any failure to 
bring hyperlipidemia under control with 
dietary measures, cause or contribute to 
(1) the development of hypertension, or 
(2) caused an increase in severity 
beyond natural progression of pre-
existing hypertension?

(e) Considering the veteran's 
contentions that his hypertension arose 
during active military service or arose 
or was aggravated during his ACDUTRA 
service, and the September 1994 
statement of Dr. Robert Kitchell, is at 
least as likely as not from a medical 
standpoint that the veteran's 
hypertension arose during his active 
military service or a period of Reserve 
(ACDUTRA) service, or is otherwise 
etiologically related thereto?  In the 
event hypertension is found to have 
existed before his active service or any 
period of ACDUTRA, is it at least as 
likely as not that such disorder 
increased in severity beyond natural 
progression of the disease during the 
period of such service?

All diagnoses or opinions expressed 
should be in terms of the degree of 
probability, i. e., is it as likely as 
not that the alleged relationship 
exists. 

In making such determination, the 
examiner should consider the length of 
time spent on ACDUTRA during the 
pertinent time frame versus civilian 
time. 

The examiner is requested to adequately 
summarize the relevant medical history 
and clinical findings, and provide 
detailed reasons for the medical 
conclusions rendered.  The RO should 
then incorporate the examination 
findings into the claims folder. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

4.  Thereafter, the RO should 
readjudicate the claim of service 
connection for hypertension.  If the 
benefit sought on appeal remains denied, 
the appellant and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


